In re Lamothe, Kirk; Carter, Everette; applying for remedial writs; Parish of Orleans, Criminal District Court, Div. “A”, No. 293-281; to the Court of Appeal, Fourth Circuit, No. K-4720.
Granted. The petition is remanded to the Fourth Circuit for a determination of the status of relator’s appeal. If an appeal is pending the petition is to be filed as a pro se brief in the appeal record. If no appeal is pending, the petition is to be considered as a motion for an out-of-time appeal, and referred to the district court for consideration. State v. Counterman, 475 So.2d 336 (La.1985).